DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 2 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 2 - 21 are drawn to systems.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 2 is exemplary. Independent claim 18 and dependent claims 3 – 17 and 19 – 21 recite similar subject matter.  Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
providing a wagering game based upon a plurality of live football games to a plurality of players, comprising:
a system server comprising a processor, a memory, a communication interface, and
machine-readable code stored in said memory and executable by said processor to cause said processor to:
generate a plurality of different pools for the wagering game, wherein each of the different pools comprise a first group and a second group, each first group comprising a first set of participants, each of said participants in said first set of participants associated with a team from a first set of teams playing said live football games, and each second group comprising a second set of participants, each of said participants in said second set of participants associated with a team from a second set of teams playing said live football games, wherein the teams in said second set of teams are different from said teams in said first set of teams;
create a game ticket comprising the random selection of one participant from said first group and one participant from said second group of each of said different pools for said wagering game;
receive an indication of a wager by one of said plurality of players;
assign said game ticket to said player;
transmit information regarding said game ticket to said player, said information regarding said game ticket comprising information regarding said one participant from said first group and said one participant from said second group for each of said pools;
receive game play information regarding said play of said live football games after assignment of said game ticket to said player;
determine a score for each of said participants associated with said pools based upon said game play information regarding said play of said live football games;
determine whether said player's ticket is winning as to each pool, comprising determining whether the selected participant from said first group, or when the participant from the first group was declared inactive, the selected participant from the second group, had the highest score for said pool; and
declaring a winning or losing outcome as to said player's ticket based upon said determination of whether said player's ticket is winning as to at least one of said pools.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity.
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a server comprising processor, memory and a communication interface, a printer (claim 14), a database (claim 16) and a mobile device (claim 17)
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a server comprising processor, memory and a communication interface, a printer (claim 14), a database (claim 16) and a mobile device (claim 17). However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not confer eligibility. 
Regarding the Berkheimer decision, Bainter et al (US 20080263626) establishes that these additional elements are generic: [0012] Computers having processors and memories may be distributed throughout the private network 12, as is well known in the art. Also connected to the private network 12 may be printers, scanners, facsimile machines, servers, databases, and the like. Although specific examples are given, it should be appreciated that the private network 12 may include any addressable device, system, router, gateway, subnetwork, or other similar device or structure. (Bainter 0012)
Bridge et al (US 20130281172) establishes that these additional elements are generic:
0034] The various system components and/or modules discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to said processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in said memory and accessible by said processor for directing processing of digital data by said processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by said processor; and a plurality of databases. Various databases used herein may include: cards, user accounts, payout tables, rule-sets, user preferences, and/or like data useful in the operation of the present invention. As those skilled in the art will appreciate, any computers discussed herein may include an operating system (e.g., Windows Vista, NT, 95/98/2000, OS2; UNIX; Linux; Solaris; MacOS; and etc.) as well as various conventional support software and drivers typically associated with computers. The computers may be in a home or business environment with access to a network. In an exemplary embodiment, access is through the Internet through a commercially-available web-browser software package. (Bridge 0034)

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 – 10 and 12 – 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heathcote et al (US 2017/0236364).
As per claim 2, 
a system server comprising a processor, a memory, a communication interface, and (Heathcote Fig 3, 0025, 0026)
machine-readable code stored in said memory and executable by said processor to cause said processor to (Heathcote 0025, 0026)

create a game ticket comprising the random selection of one participant from said first group and one participant from said second group of each of said different pools for said wagering game; 
receive an indication of a wager by one of said plurality of players; (Heathcote discloses a user making a wager) (Heathcote 0047)
assign said game ticket to said player; (Heathcote 0019)
transmit information regarding said game ticket to said player, said information regarding said game ticket comprising information regarding said one participant from said first group and said one participant from said second group for each of said pools; (Heathcote discloses transmitting the ticket to the user when the player makes a wager, and transmitting an updated ticket comprising replacement players when there is an update to be made) (Heathcote 0041, 0051)
receive game play information regarding said play of said live football games after assignment of said game ticket to said player; (Heathcote discloses receiving game play information pertaining to the live football game) (Heathcote 0043, 0048)
determine a score for each of said participants associated with said pools based upon said game play information regarding said play of said live football games; (Heathcote discloses determining a score based on player performances during a live game) (Heathcote 0043, 0048)
determine whether said player's ticket is winning as to each pool, comprising determining whether the selected participant from said first group, or when the participant from the first group was declared inactive, the selected participant from the second group, had the highest score for said pool; and (Heathcote discloses determining if a user’s ticket is a winning ticket according to the performances of the starter players and the replacement players from each respective pool) (Heathcote 0048 -0049)
declaring a winning or losing outcome as to said player's ticket based upon said determination of whether said player's ticket is winning as to at least one of said pools. (Heathcote discloses declaring a 
As per claim 3, wherein each of said pools relates to a designated position of participants in said football games. (Heathcote discloses the pools relate to or comprise pools of player positions) (Heathcote 0047)
As per claim 4, wherein said positions comprise: quarterback, running back, receiver, tight end and kicker. (Heathcote 0047)
As per claim 5, wherein a number of participants in said first and second groups of each pool is less than a number of teams participating in said football games. (Heathcote discloses that the pools of available players may in one example comprise only the best players from each team in NFL having 32 teams. So the pool comprises 32 players per position, that is used to populate both the starter pool and the replacement players pool, thus yielding position subgroups of less than 32 NFL teams) (Heathcote 0046)
As per claim 6, wherein said information regarding said game ticket comprises an image of a game ticket bearing the names of selected participants. (Heathcote 0048, Fig 1, Fig 5)
As per claim 7, wherein said machine-readable code stored in said memory and executable by said processor is further configured to cause said processor to determine a number of participants for each pool, determine probable participants from said number of participants and assign said probable participants to said first group. (Heathcote discloses the assigning of a number of players to a starter pool and a number of players to the replacement players pool) (Heathcote 0037)
As per claim 8, wherein a number of participants in said first group is greater than a number of participants in said second group. (Heathcote discloses that the replacement players can be selected from a group of players on the same team, a NFL roster comprises 53 players which is less than the first group of available players(32 players per 5 positions) 

As per claim 10, comprising declaring a first winning outcome as to said player's ticket when said player's ticket is winning as to at least one pool and declaring a second winning outcome as to said player's ticket when said player's ticket is winning as to all of said pools. (Heathcote discloses the winning outcomes that are based upon a players of each position (i.e. group) over the course of a game or multiple games) (Heathcote 0048, 0049).
As per claim 12, further comprising declaring a participant in said first group of a pool inactive when said participant does not play at least one play in said one or more football games. (Heathcote discloses that when a player gets injured or cannot play in an upcoming game, they are replaced, thus they are effectively declared inactive) (Heathcote 0042, 0046, 0051)
As per claim 13, wherein said game play information is received by said communication interface from a third party server. (Heathcote Fig 3, #49)
As per claim 14, wherein said step of transmitting information regarding said game ticket to said player comprises causing a printer to print said ticket. (Heathcote discloses printing the game ticket) (Heathcote 0008, 0021)
As per claim 15, wherein said machine-readable code stored in said memory and executable by said processor is further configured to implement a random number generator and use random numbers generated by said random number generator in the selection of said participants. (Heathcote discloses the use of RNG to select players for the game tickets) (Heathcote 0036, 0037)
As per claim 16, further comprising a database, said database storing information regarding said player's ticket. (Heathcote discloses a database that stores information related to the players purchased ticket) (Heathcote 0026, Fig 3, #74)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heathcote et al (US 2017/0236364) in view of Baazov et al (WO 2016/191860).
As per claim 11, further comprising selecting a replacement participant from a first group of one of said pools …and updating said player's ticket with said selected replacement participant (Heathcote Fig 5, 0037, 0039, 0046)
Heathcote fails to disclose:
…in response to a player's secondary replacement wager….
However, in a similar field of endeavor, Baazov discloses a player paying a fee or insurance premium for player to be selected to substituted for players that do not play in an upcoming game (Baazov page 15, par 1, lines 1 -20).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Heathcote in view of Baazov to require a player make a secondary wager or to play a fee to replace a player.  This would force a player to make wiser choices when it comes to selecting their initial ticket comprising a selected number of starter players as they would need to pay more attention to the health and lives of the participating players in the real world.
 Claim 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heathcote 2017/0236364) in view of Hirsch (US 2012/0246046).
As per claim 18, 
a system server comprising a processor, a memory, a communication interface, and
machine-readable code stored in said memory and executable by said processor to cause said processor to: (Heathcote Fig 3, 0025, 0026)
generate a plurality of different pools for the wagering game, each pool having a first group and a second group; (Heathcote discloses the generation of pools of players for a plurality of live sporting events such as football, baseball, basketball, etc. (Heathcote 0046).  Heathcote further discloses that each sport, such as football, comprises a pool of players, wherein the players are grouped and selected according to position (Heathcote 0037). Heathcote also discloses a group or pool of players that are replacement players that are also selected according to the position they play (Heathcote 0040)   
determine a number of eligible participants for each pool, the number of eligible participants being less than a total number of participants that may participate in said live events;  (Heathcote discloses the determination of available real life performers/players (i.e. eligible)  wherein the number 
determine probable participants from said number of eligible participants and assign said probable participants to said first group and assign one or more remaining eligible participants to said second group… (Heathcote discloses the establishment of two pools of players such as real-life performers who are able to be starting players and replacement players for the starters who cannot play) (Heathcote 0037)
create a game ticket comprising the random selection of one participant from said first group and one participant from said second group of each of said different pools for said wagering game; (Heathcote discloses the creating of a ticket comprising starting players, and also the updating of the ticket according to backup players when a starting player is injured, wherein this updated ticket is created and presented to the user) (Heathcote Fig 5, 0051)
receive an indication of a wager by one of said plurality of players; (Heathcote discloses a user making a wager) (Heathcote 0047)
assign said game ticket to said player; (Heathcote 0019)
transmit information regarding said game ticket to said player, said information regarding said game ticket comprising information regarding said one participant from said first group and said one participant from said second group for each of said pools; (Heathcote discloses transmitting the ticket to the user when the player makes a wager, and transmitting an updated ticket comprising replacement players when there is an update to be made) (Heathcote 0041, 0051)

determine a score for each of said participants associated with said pools based upon said game play information regarding said live events; (Heathcote discloses determining a score based on player performances during a live game) (Heathcote 0043, 0048)
determine whether said player's ticket is winning as to each pool, comprising determining whether the selected participant from said first group, or when the participant from the first group was declared inactive, the selected participant from the second group, had the highest score for said pool; and (Heathcote discloses determining if a user’s ticket is a winning ticket according to the performances of the starter players and the replacement players from each respective pool) (Heathcote 0048 -0049)
declaring a winning or losing outcome as to said player's ticket based upon said determination of whether said player's ticket is winning as to at least one of said pools. (Heathcote discloses declaring a user’s ticket is a winning ticket according to the performances of the starter players and the replacement players from each respective pool) (Heathcote 0048 -0049)
Heathcote fails to disclose:
… the number of participants in each first group being greater than the number of participants in said second group;  
However, in a similar field of endeavor, Hirsch discloses a football game wherein users create rosters of players wherein the number of player set for a roster is left to the discretion of the operator in the interest of increasing or decreasing diversification of the roster.  Hirsch discloses the “active” roster having a greater number of players than the “reserve” players (i.e. 11 players versus 4 players) Hirsch 0080).

As per claim 21, wherein said information regarding said game ticket comprises an image of a game ticket bearing the names of selected participants. (Heathcote Fig 1)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heathcote 2017/0236364) in view of Hirsch (US 2012/0246046) in view of Baazov et al (WO 2016/191860).
As per claim 20, further comprising selecting a replacement participant from a first group of one of said pools …and updating said player's ticket with said selected replacement participant (Heathcote Fig 5, 0037, 0039, 0046)
Heathcote fails to disclose:
…in response to a player's secondary replacement wager….
However, in a similar field of endeavor, Baazov discloses a player paying a fee or insurance premium for player to be selected to substituted for players that do not play in an upcoming game (Baazov page 15, par 1, lines 1 -20).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Heathcote in view of Hirsch in view of Baazov to require a player make a secondary wager or to play a fee to replace a player.  This would force a player to make wiser choices when it comes to selecting their initial ticket comprising a selected number of starter players as they would need to pay more attention to the health and lives of the participating players in the real world that would in turn affect outcome of the wager made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715